DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 4 recites “a second end of the drum,” which has unclear antecedent basis.  Line 2 already requires a second end of the drum.  How many second ends does claim 9 require?
Claims 10 and 12-16 depend from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,010,551 (hereinafter “Nero”).
Regarding claim 9 Nero discloses a drawworks assembly, comprising:
a drum (200) comprising a first (left) end, a second (right) end, and a longitudinal axis;
wherein the first end of the drum (200) comprises a first inner engagement surface (FF, see annotated figure below), and wherein [the] second (right) end of the drum (200) comprises a second inner engagement surface (SS);
a coupling assembly (A) configured to transmit torque to the drum (200); and
a cradle assembly (B) configured to support the drum (200);

    PNG
    media_image1.png
    561
    857
    media_image1.png
    Greyscale
  
Nero, Annotated Figure 3
wherein the coupling assembly (A) is releasably coupled to the drum (200) at a first planar engagement interface (F) disposed at the first (left) end of the drum (200);
wherein the first planar engagement interface (F) is formed between the first inner engagement surface (FF) of the drum (200) and an engagement surface of a hub (300) of the coupling assembly (A),
wherein the cradle assembly (B) is releasably coupled to the drum (200) at a second planar engagement interface (S) disposed at the second (right) end of the drum (200), and 
wherein the second planar engagement interface (S) is formed between the second inner engagement surface (SS) of the drum (200) and an engagement surface of a hub (300) of the cradle assembly (B),
wherein both the first (F) and second (S) engagement surfaces comprise a plurality of circumferentially spaced first apertures (A1, see annotated figure below) and a plurality of circumferentially spaced second apertures (A2), wherein the first apertures (A1) and the second apertures (A2) are disposed along a common circumference such that each second aperture (A2) is disposed circumferentially between a pair of flanking first apertures (A1).

    PNG
    media_image2.png
    394
    468
    media_image2.png
    Greyscale

Nero, Annotated Figure 3
Regarding claim 10 Nero discloses the above drawworks assembly, and further discloses wherein the first engagement interface (F) and the second engagement interface (S) are both disposed substantially orthogonal to the longitudinal axis of the drum (200).
Regarding claim 12 Nero discloses the above drawworks assembly, and further discloses a plurality of circumferentially spaced fasteners (321) extending through the hub (300) of the coupling assembly (A), wherein each fastener (321) threadably engages (at least indirectly) one of the plurality of first apertures (A1) to releasably couple the coupling assembly (A) with the drum (200).
Regarding claim 13 Nero discloses the above drawworks assembly, and further discloses a plurality of circumferentially spaced pin assemblies (321; i.e. every-other pin could be considered either a pin assembly or a fastener) extending through the hub (300) of the coupling assembly (A), wherein each pin assembly (321) is disposed in one of the plurality of second apertures (A2) to provide for the transmission of torque between the coupling assembly (A) and the drum (200).
Regarding claim 16 Nero discloses the above drawworks assembly, and further discloses wherein: the drum (200) comprises a bore (see figure 3) extending between the first and second (left and right) ends of the drum (200); and neither the coupling assembly (A) nor the cradle assembly (B) extend into the bore of the drum (200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nero in view of US Patent Application Publication 2014/0112732 (hereinafter “Bushen”).
Regarding claim 14 Nero discloses the above drawworks assembly, but fails to teach the pin assembly as set forth in claim 14.  Bushen teaches similar fasteners (10) which connects and aligns two flush-mated elements (32).  Bushen further teaches wherein each pin assembly (10) comprises: an outer sleeve (16) comprising a first end, a second end (i.e. top and bottom in figures 7-8), and a bore (see figure 7) extending between the first and second ends (top and bottom); a pin (18) disposed in the bore of the outer sleeve (16), wherein the pin (18) comprises a an outer surface having a diameter that varies across the longitudinal length of the pin (18); and a threaded fastener (12) extending into an aperture (25) of the pin (18), wherein rotation of the threaded fastener (12) is configured to longitudinally displace the pin (18) through the bore of the outer sleeve (16) and adjust a diameter of an outer surface of the sleeve (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the details of the pin assemblies of Bushen to the pin assemblies of Nero in order to better align the mated elements of Nero.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (i.e. of claim 9, from which claim 15 depends) and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive.
Applicant argues (see pages 7-9) that Nero fails to teach the newly claimed first and second apertures arrayed as per claim 1.  This is not persuasive because Nero shows a circumferential array of holes at 315 which could be considered to have first and second apertures alternating, as per the below figure:

    PNG
    media_image2.png
    394
    468
    media_image2.png
    Greyscale

Nero, Annotated Figure 3
It is argued that Nero shows the first and second apertures as claimed.  The rejection is maintained.
Applicant’s argument (see pages 9-10) that Bushen allegedly fails to teach claim 1 is moot because the above rejection of claim 9 relies upon Nero, not Bushen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                       

/SANG K KIM/Primary Examiner, Art Unit 3654